Citation Nr: 0705440	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety.

3.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia in April 2004 and August 2005.

In a January 2007 Substantive Appeal, the veteran requested a 
hearing before a Veterans Law Judge.  Through his 
representative, however, he withdrew that request in a 
statement received by the RO in the same month.  See 38 
C.F.R. §§ 20.702(e), 20.704(e).

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).

The claim of service connection for arthritis of the lumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's currently diagnosed pulmonary disorder, 
claimed as residuals of pneumonia, has not been shown to have 
been first manifest in service or for many years thereafter.

2.  The veteran's currently diagnosed psychiatric disorder 
has not been shown to have been not first manifest in service 
or for many years thereafter.


CONCLUSIONS OF LAW

1.  Residuals of pneumonia were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A psychiatric disorder, to include anxiety, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional post-service medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

While the veteran described post-service treatment for 
pulmonary symptoms from the 1950s during his October 2005 RO 
hearing, he also noted that the treating doctors were 
deceased and gave no indication that their medical records 
might otherwise be available.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994) (there is no duty to assist when the 
appellant acknowledges the unavailability of records); Porter 
v. Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek 
to obtain that which does not exist).

Also, the Board is aware that the RO has been able to obtain 
only limited service medical records of the veteran, 
including reports of his entrance and separation 
examinations.  A February 2004 correspondence from the 
service department indicates that his records were "fire 
related" (e.g., destroyed in a 1973 fire in St. Louis, 
Missouri) and that no Surgeon General's Office records were 
available.  

In multiple letters, beginning in February 2004, the veteran 
was requested to provide additional information, including 
dates and location, regarding in-service treatment.  He was 
also requested to submit records and statements from service 
medical personnel, as well as statements from other 
individuals he knew during service.  To date, however, he has 
provided no such information or evidence.  

Given the efforts of the RO, and the absence of additional 
information or documentation from the veteran, the Board is 
fully satisfied that all necessary efforts have been made to 
obtain service medical records in this case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed destroyed).

For reasons described in further detail below, the Board has 
determined that VA examinations addressing the etiology of 
the veteran's claimed disorders are not "necessary," in 
light of 38 U.S.C.A. § 5103A(d), in this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in February 2004, regarding the 
claim of service connection for residuals of pneumonia; and 
in August 2004, regarding the claim of service connection for 
a psychiatric disorder.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letters were issued prior to the 
corresponding appealed rating decisions, issued in April 2004 
(pneumonia) and August 2005 (a psychiatric disorder).  This 
case thus poses no procedural concerns in view of the 
Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, the RO notified the veteran of VA's assignment 
of disability ratings and effective dates in a January 2007 
letter.  The absence of earlier notification is not 
prejudicial in this case, involving only service connection 
claims.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board also notes that, in an April 2004 statement, the 
veteran stated that he felt that his claimed lung disorder 
had worsened his claimed psychiatric disorder.  In this 
regard, the Board notes that service connection for a 
disability may be granted as secondary to incurrence or 
aggravation due to a separately service-connected disorder 
under VA regulations in certain circumstances.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995); 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

For 38 C.F.R. § 3.310 to be applicable, however, service 
connection must be in effect for the underlying disorder, 
here the lung disorder.  Given the Board's unfavorable 
determination of the claim of service connection for 
residuals of pneumonia, described below, 38 C.F.R. § 3.310 is 
not applicable in this case and will not be further 
considered.

The Board has reviewed the veteran's limited service medical 
records and observes that such records, including an August 
1953 separation examination report, are entirely negative for 
lung or psychiatric abnormalities.

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's claimed 
pulmonary disorder is a private medical record from January 
1986, which indicates that chest x-rays from 1984 showed 
chronic fibrosis and emphysema, as well as small calcified 
parenchymal nodules involving the upper half of both lungs.  
A subsequent record, from January 1987, indicates a diagnosis 
of chronic obstructive pulmonary disease (COPD), probable 
emphysematous type. 

Also, subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's claimed 
psychiatric disorder is a private hospital report dated in 
January 2002, which indicates discharge diagnoses of severe 
recurrent major depression and anxiety disorder, not 
otherwise specified.

While the veteran's treatment for both disorders has 
continued up through the present time, as indicated in recent 
VA medical records, the post-service medical records 
contained in the claims file include no opinions regarding an 
etiological link between either disorder and service. 

The Board acknowledges that, to date, the RO has not afforded 
the veteran fully comprehensive VA pulmonary and psychiatric 
examinations, with reports containing opinions as to the 
etiology of his claimed disorders.  Such opinions are 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence indicating 
corresponding in-service treatment or linking the veteran's 
claimed disorders to service and no reasonable possibility 
that VA examinations would result in findings favorable to 
the veteran.  Accordingly, the Board finds that examinations 
and etiology opinions are not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
October 2005 RO hearing testimony.  During this hearing, he 
asserted that he suffered from pneumonia during service and 
received pulmonary treatment soon thereafter.  He also 
testified that his use of various types of weaponry during 
service "would have had an affect [sic]" on his claimed 
anxiety condition.

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for residuals of 
pneumonia and a psychiatric disorder, to include anxiety, and 
these claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, is denied.


REMAND

During his October 2005 RO hearing, the veteran described 
past back surgery from "Dr. Seki" at "St. Mary's 
Hospital."  He was unable to state with certainty whether or 
not the surgery occurred in the 1950s.  Regardless of the 
date, records of such surgery may have probative value in 
regard to his claim of service connection for arthritis of 
the lumbar spine.  The RO, however, took no subsequent action 
either to obtain such records or to request additional 
information from the veteran in furtherance of obtaining the 
records.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim, specifically in regard to back 
surgery from "Dr. Seki" at "St. Mary's 
Hospital."  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All additional 
records must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
arthritis of the lumbar spine should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


